Case 1:19-cv-00963-JTN-RSK ECF No. 4 filed 11/30/19 PagelD.38 Page 1 of 3
Case 1:19-cv-00963-JTN-RSK ECF No. 3 filed 11/14/19 PagelD.35 Page 1of3

AO 440 (Rey. 01/09) Summons in a Civil Action - MIWD (Rev, 07/15)

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

Case No, 1:19-cv-963

ELIZABETH ROSE WHITE McDONNELL, Hon. Janet T. Neff
TO: Kalamazoo County
KALAMAZOO COUNTY and ADDRESs: o/o Tracie Maored, County Admin
’ 201 W. Kalamazoo Ave
STEPHANIE MOORE WILLIAMS Kalamazoo Ml 49007

and JULIE ROGERS, in their official
and individual capacities

 

PLAINTIFF OR PLAINTIFE’S ATTORNEY NAME AND ADDRESS

Katherine Smith Kennedy
. . Pinsky, Smith, Fayette & Kennedy, LLP
YOU ARE HEREBY SUMMONED and required to _ serve 146 Monroe Center St,, NW - Suite 805

upon plaintiff, an answer to the attached complaint or a motion Grand Rapids, MI 49503
under Rule 12 of the Federal Rules of Civil Procedure within

21 days after service of this sum mons on you (not
counting the day you received it), Ify ou fail to respond,
Judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court,

A lawsuit has been filed against you.

CLERK OF COURT

The Court has offices in the following lacations:

399 Federal Building, 110 Michigan St, NW, Grand Rapids, MI 49503
P.O, Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

November 14, 2019

By: Deputy Clark Date
PROOF OF SERVICE

This summons for Kalamazoo County was received by me on Vi
(ianie of individual and tke, any)

 

 

leds » Ape. 20,7 6

   

(II personally served the summons on the individual at

 

{ploce where served)

 

 

ott
(date)
[JI teft the summons at the individual’s residence or usual place of abode with , a person
. mane)
of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.

(dale)

fei served the summons on_| “TK ace té E Mevee d: oy vil A dese “at ‘steatin, who is designated by law to accept service

(ame oP inlVidual)

of process on behalf of Ke ‘Luaree 2 Ce. Or, wity, Ea Beal MAA ht AL "bi on Vcu dy, Mew’: 23 201F
fe of organization wk Zao Wad vo" t

[_]I returned the summons unexecuted because

 

 

  

 

[_]Other (specify)
My fees are $ for travel and $ : for services, foratotalof$
I declare under the penalty of perjury that this information is true, iP \ eC
Date: S ev. 2S) 2e | & joo ENE x olye atte
© GEORGE NOBEL II
Additional information regarding attempted service, etc.: ae fb CP OFFICER

 

Sery. ere py ned nae aud tile a |

 

 
Case 1:19-cv-00963-JTN-RSK ECF No. 4 filed 11/30/19 PagelD.39 Page 2 of 3
Case 1:19-cv-00963-JTN-RSK ECF No. 3 filed 11/14/19 PagelD.36 Page 2 of 3

AO 440 (Rev. 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

Case No. 1:19-cv-963
ELIZABETH ROSE WHITE McDONNELL, Hon. Janet T. Neff

TO: Julie Rogers
ADDRESS: 3428 Marlane Ave

V.
KALAMAZOO COUNTY, and Kalamazoo, MI 49006

STEPHANIE MOORE WILLIAMS
and JULIE ROGERS, In their offictal
and individual capacities

 

4 11 tle air ou. PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against y Katherine Smith Kennedy

. Pinsky, Smith, Fayette & Kennedy, LLP
YOU ARE HEREBY SUMMONED and required to serve 146 Monroe Center St, NW - Suite 805

upon plaintiff, an answer to the attached conplaint or a motion Grand Rapids, Ml 49503
under 12 of the Federal Rules of Civil Procedure within
21 days after service of this sum mons on you (not CLERK OF COURT

counting the day you received it), Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St, NW, Grand Rapids, MI 49503
P.O, Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W, Allegan, Lansing, Mi 48933

 

November 14, 2019

By: Deputy Clerk Date

PROOF OF SERVICE

This summons for Julle Rogers was received by me on lc Ci Ic. Nov, 26 wi CU
(hame of individual and title, any) (dale)

(TI personally served the summons on the individual at

 

 

 

 

 

 

 

 

 

 

on {place where served)
(date) °
(I! left the summons at the individual’s residence or usual place of abode with a a person
hante,
of suitable age and discretion who resides there, on _ , and mailed a copy to the individual’s last known address.
———_,,
bff served the summons on LYACKE hore’ Conk yCovilie) HMesiz , who is designated by law to accept service
t naine of Indivaiual)
of process on behalf of Jeli € Reap bies, wth y SWVAl ss (des 2OL WD, Kahuncer Mie. WA « (eu) ze o ot ¢
f {ame of organization) Labs i 200, werd . f¥ec7 da
[JI returned the summons unexecuted because
L10ther (specify)
My fees are $ for travel and $ “\for services, foratotalof$

 

1 declare under the penalty of perjury that this information is true. ca ne “ ——
Date: 0 2K) DOI CAMK le E

Additional information regarding attempted service, etc.

 

 

 

 
Case 1:19-cv-00963-JTN-RSK ECF No. 4 filed 11/30/19 PagelD.40 Page 3 of 3
Case 1:19-cv-00963-JTN-RSK ECF No. 3 filed 11/14/19 PagelD.37 Page 3 of 3

AO 440 (Rev. 01/09) Sunmions in a Civil Action - MTWD (Rev, 07/15)

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

Case No, 1:19-cv-963
ELIZABETH ROSE WHITE McDONNELL, Hon, Janet T. Neff

TO: Stephanie Moore Williams

v.
KALAMAZOO COUNTY, and ADDRESS:
STEPHANIE MOORE WILLIAMS
and JULIE ROGERS, in their official
and individual capacities

 

: , ‘ PLAINTIFF OR PLAINTHE'S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you. Katherine Smith Kennedy

_ . Pinsky, Smith, Fayette & Kennedy, LLP
YOU ARE HEREBY SUMMONED and required to serve 146 Monroe Center St., NW - Suite 805

upon plaintiff, an answer to the attached conplaint or a motion Grand Rapids, Ml 49503
under Rule 12 of the Federal Rules of Civil Procedure within
21 days after service of this sum mons on you (not
counting the day you received it), Ify ou fail to respond, tn
judgment by default will be entered against you for the relief apes ser
demanded in the complaint. You must also file your answer es es
or motion with the Court.

    

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St, NW, Grand Rapids, MI 49503
P.O, Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

    
 

i, 1 a ce
“ Yang ue te
a November 14, 2019
By; Deputy Clork Date

PROOF OF SERVICE

This summons for Stephanie Moore Willlams was received by me on
(nume of individual and tite, any)

 

 

 
 

Me i, ZO

  

Z014

IT personally served the summons on the individual at

 

 

 

 

on . (place where served)
(date)
(JI left the summons at the individual’s residence or usual place of abode with , a person
nama)
of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address,
(date)

Dai served the summons on Le evi I Meog red, asl Ce we le; F&_, who is designated by law to accept service
ti ef inuividiay)

of process on behalf of Sleép hate Moore. ie CRues, cel event $ Fee on Mew | Wed 287 20 ¢
(date, ‘

{name of organization)

[]I returned the summons unexecuted because
[ Other gpecity

 

 

My fees are $ __- for travel and $ for services, for a total of $

I declare under the penalty of perjury that this information is true. ) p ( lm
Date: Ne Vie zS Ze ¥ c Ot. Me a

G EOR ee P NOSE ee
A
Additional information regarding attempted service, etc.: 62-B BD. CT_OF rc en

(618) eye rar epH pleany me gnd ttle

 

 

Server's address

Paralacal Sopvioas

  
